*230ON REHEARING.
JOHNSON, J.
We granted a rehearing on the ground that possibly we might have erred in the conclusion expressed in the foregoing opinion to the effect that the judgment does not exceed the limit imposed in the petition on plaintiff’s demand. A reexamination of the petition, evidence and judgment satisfies us that the judgment is in excess of the amount claimed in the petition and should be purged of such excess. In the judgment the learned trial judge separated .the demand, giving plaintiff judgment for the amount of the original judgment with interest computed thereon at eight per cent per annum and for the amount of the costs in the Macon County Circuit Court with interest thereon at six per cent per annum. The petition made no separation but computed interest on both judgment and costs at six per cent and prayed judgment for the sum of both, i. e., $243.12. The judgment before us should have been for that amount with interest at six per cent per annum from the date of the commencement of this suit. The judgment, therefore, will be reversed and the cause remanded with directions to enter judgment for plaintiff in accordance with this opinion. It is so ordered.
All concur.